DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 12/12/2018.
Claim 1 – 20 are presented for examination.

Priority
ADS dated 12/12/2018 claim priority to 371 international PCT/US2016/044377.

Information Disclosure Statement
IDS dated 12/12/2018 has been reviewed. See attached.

Drawings
The drawings dated 12/12/2018 have been reviewed. They are accepted.

Specification
The abstract dated 12/12/2018 has 206 words, 13 lines and no legal phraseology. The abstract is objected to because 206 words is more than 150.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “…the spatial area…” however, there is no preceding recitation of a “spatial area” therefore this element has no antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Milne_2014 (US8,675,014) in view of Abaqus-CAE-2006 (Abaqus CAE user manual downloaded from 94.167.201.93/English/SIMACAECAERefMap/simacae-m-PicHelptopics-sb.htm dated 6/6/2006)


Claim 1. Milne_2014 teaches “A system (Figure 1: system 100 is a computer with processor and memory and display and input devices (key board, mouse)) for perception-based selection of features allows users to select and manipulate graphical objects…”; col 10: “… the disclosed systems and methods provide an effective and user-transparent mechanism for selecting a graphics object presented on a display screen based on the most probable intent of the user…” NOTE: objects presented on a display screen teaches the “perception-based”) comprising: at least one processor (Figure 1 CPU 102) configured (col 3: “… central processing unit (CPU)… system memory 104 stores software application and data for use by CPU 102…”) to: cause a display device (Figure 1 display processors 112, display device 110) to display a graphical representation (col 4: “… allows users to select and manipulate graphical objects…”; col 10: “… graphics object presented on a display screen…”) having a plurality of features (Figure 2A – 2E) that are individually selectable in a work space of a graphical user interface (GUI) (Figure 2A – 2E, Figure 4A, 4B; col 2: “… best graphics object is automatically selected…”); receive a selection input through an input device representative of a command to select one or more features which selection input specifies an input on the workspace that coincides with a location 





Milne_2014 does not explicitly teach “in a geometric model of a part” nor “of a geometric model of a part” nor “of the geometric model” nor “on the geometric model” nor “determine at least one display characteristic capable of being visually perceived by a user that the geometric model or a portion thereof has with respect to the workspace; and carry out a first selection from among either a coarser selection of the feature or a finer selection of the feature of the geometric model based on the input location and based on the determined at least one display characteristic of the geometric model or portion thereof, wherein the coarser selection includes a selection of more features of the geometric model than the finer selection, wherein the coarser selection includes the features of the finer selection.”

Abaqus-CAE-2006 teaches “in a geometric model of a part” and “of a geometric model of a part” and “of the geometric model” and “on the geometric model” (pages 5 and 6 of 16: geometric model of an exhaust manifold assembly) and determine at least one display characteristic capable of being visually perceived by a user that the geometric model or a portion thereof has with respect to the workspace (page 5 of 16 selection “by angle” page 7 of 16 adds adjoining flat faces that lie in the same plane but ; and carry out a first selection from among either a coarser selection of the feature or a finer selection of the feature of the geometric model based on the input location and based on the determined at least one display characteristic of the geometric model or portion thereof (page 14 of 16 teaches zooming in and out where zooming in allows for a finer selection), wherein the coarser selection includes a selection of more features of the geometric model than the finer selection, wherein the coarser selection includes the features of the finer selection (page 11 of 16: “… edges that share a common vertex with one or more selected edges… vertices that share a common edge.. faces that share a common vertex or edge… nodes that share a common edge… elements that share a common element edge or node…” page 7 of 16 illustrates a shaded surface area which is coarse with darker edges of the shaded surface thereby illustrating that finer elements (i.e., edges) are included in the coarser selection.)

Milne_2014 and Abaqus-CAE-2006 are analogous art because they are from the same field of endeavor called selecting objects. Before the effective filing data it would have been obvious to a person of ordinary skill in the art to combine Milne_2014 and Abaqus-CAE-2006. The rationale for doing so would have been Milne_2014 teaches a system for selecting graphical object and that in some situations there may be ambiguity with regard to which object is the intended selection. Abaqus-CAE-2006 teaches that when selecting graphical objects there may be some ambiguity when objects are very close and that when this happen you can cycle through all of the possible selections in a graphical selection list. Milne_2014 and Abaqus-CAE-2006 for the benefit of dealing with ambiguous selections to obtain the invention as specified in the claims.

Claim 8. The limitations of claim 8 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1.

Claim 15. The limitations of claim 15 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1.


(2) Claims 2-6, 9-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milne_2014 in view of Abaqus-CAE-2006 in view of Osga_1998 (US5,757,358).

Claims 2, 9, 16. Milne_2014 in view of Abaqus-CAE-2006 teach all the limitations of claims 1, 8 and 15 from which claims 2, 9, and 16 depend. Abaqus-CAE-2006 teaches “wherein when the geometric model or portion thereof has a first displayed characteristic with respect to the workspace, the processor is configured to carry out the coarser selection, wherein when the geometric model or portion thereof has a second displayed characteristic with respect to the workspace, the processor is configured to carry out the finer selection, wherein the first and second displayed characteristic correspond to at least one of different sizes, different displayed orientations, different positions or any combination thereof of the geometric model or a portion thereof in the workspace, and wherein the at least one processor is configured to determine whether a current displayed characteristic of the geometric model corresponds to either the first displayed characteristic or the second displayed characteristic based on a comparison of the current displayed characteristic of the geometric model (page 7 “different face normal” page 14 

while Abaqus-CAE-2006 teaches distance is used in the determination of possible selections Abaqus-CAE-2006 does not teach “or portion thereof to at least one predetermined threshold”

Osga_1998; however, teaches “or portion thereof to at least one predetermined threshold” (col 17, 18 “check if movement beyond a threshold” col 21, 22: “threshold” col 25, 26 “initialize an AHA object. The threshold parameter determines how far the cursor must move…” Figure 1, 2 illustrates a dividing line which is a threshold beyond which one object is selected and below which a different object is selected).

Milne_2014 in view of Abaqus-CAE-2006 in view of Osga_1998 are analogous art because they are from the same field of endeavor called selecting objects. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Milne_2014 and  view of Osga_1998
The rationale for doing so would have been that Milne_2014 teaches to use distance to select an object and Osga_1998 teaches to use a thresholding distance to find the object that is closest to the cursor.
Therefore it would have been obvious to combine Milne_2014 and  view of Osga_1998 for the benefit of selecting objects to obtain the invention as specified in the claims.


Claims 3, 10, 17. Milne_2014 in view of Abaqus-CAE-2006 and Osga_1998 teach all the limitations of claims 2, 9 and 16 from which claims 3, 10, and 17 depend. Abaqus-CAE-2006 teaches “wherein the input location coincides with the location on the geometric model of a coarser feature having a shape defined by two or more finer features, the coarser selection includes the two or more finer features that 

Claims 4, 11, 18. Milne_2014 in view of Abaqus-CAE-2006 and Osga_1998 teach all the limitations of claims 3, 10, and 17 from which claims 4, 11, and 18 depend. Milne_2014 teaches “further comprising a memory (104) and an application software component executed by the at least one processor from the memory that causes the at least one processor to generate the GUI, wherein the processor is configured to store data representative of the feature of the first selection in the memory and cause the graphical representation of the part to visually indicate which features of the first selection are selected, and
wherein the processor is operable to either automatically make the first selection responsive to the selection input or cause the first selection to be carried out by causing a selection list to be displayed in the GUI, which lists a plurality of features that are selecable from the selection list via at least one input through the input device and which features in the selection list are listed in an order based on the input location and the determined at least one displayed characteristic of the geometric model or portion thereof” (Figure 1 illustrates a computer and display and input devices, col 2: “… graphic object is automatically selected for the user…”)

Claims 5, 12, 19. Milne_2014 in view of Abaqus-CAE-2006 and Osga_1998 teach all the limitations of claims 4, 11, and 18 from which claims 5, 12, and 19 depend. Milne_2014 teaches “wherein the at least one predetermined threshold corresponds to a fraction of the spatial area of the workspace displayed through the display device or a number of displayed pixels” (col 5: “… evaluates whether the selected pixel or a footprint of minimal size around a selected pixel overlaps one or more graphics objects…”)

Osga_1998 teaches “wherein the at least one predetermined threshold corresponds to a fraction of the spatial area of the workspace displayed through the display device” (Figures 2, 3)

Abaqus-CAE-2006 teaches “wherein the first and second displayed characteristics correspond to the geometric model or portion thereof having respective different sizes in the workspace, and wherein the size of the geometric model or portion thereof in the first displayed characteristic is smaller than the size of the geometric model or portion thereof in the second displayed characteristic relative to the workspace” (page 14).

Claims 6, 13, 20.  Milne_2014 in view of Abaqus-CAE-2006 and Osga_1998 teach all the limitations of claims 4, 11,  and 18 from which claims 6, 13, and 20 depend. Abaqus-CAE-2006 makes obvious
“wherein the at least one predetermined threshold corresponds to an orientation threshold (page 5: “angle”),



wherein the processor is configured to determine that the face has the first displayed orientation based on a current displayed orientation of the face of the geometric model relative to a plane of the workspace being above the orientation threshold, wherein the processor is configured to determine that the face has the second displayed orientation based on the current displayed orientation of the 

wherein the coarser selection includes the face of the geometric model and the features that define the shape of the face (page 7, edges define the shape of the face; page 11 teaches coarser selections are defined by finer objects)

wherein the finer selection includes at least one point or edge of the face that is relatively closer to the input location than other points or edges of the face (page 14 “edge that is positioned vary close to another edge… specific object in the viewport is more precisely by zooming in on your model to increase distance between objects…”), and wherein the finer selection does not include all of the points or edges that define the shape of the face (page 7, 11)

  Milne_2014 teaches “wherein the first and second displayed characteristic corresponds to a portion of the geometric model corresponding to a face that is coincident with the input location” (col 5: “… evaluate whether the selected pixel… overlaps one or more of the graphics objects in the digital canvas…”).


Potentially Allowable Subject Matter




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127